DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/17/20.
Applicant’s election without traverse of species A in the reply filed on 9/17/20 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al., US Patent Publication 2016/0253023 in view of Yamamoto et al., US Patent Publication 2016/0223876.
Regarding independent claim 1, Aoyama et al. teaches a display device (described in abstract) comprising: 
a first common electrode (right common electrode 17 of figure 7) and a second common electrode (left common electrode 17 of figure 7) arranged in a first direction (direction perpendicular to figure 7) and separated from each other (separated as shown in figure 7); 
a signal line (sensor electrode lines 12 of figure 7) located between the first common electrode and the second common electrode (shown in gap between common electrodes in figure 7) and extending in a second direction crossing the first direction (shown to extend in same direction as common electrodes, opposite the arranged direction); 
a pixel electrode (pixel electrode 16 of figure 7) connected to the signal line (sensor electrode lines 12 of figure 7) and overlapping the first common electrode (shown in figure 7 to overlap right common electrode 17 of figure 7); and 
a first metal line (left conductive film 207b of figure 7) located between the first common electrode and the second common electrode (shown in figure 7), overlapping the signal line (shown in figure 7), and extending in the second direction (shown to extend in same direction as common electrodes, opposite the arranged direction), wherein 
left conductive film 207b of figure 7) is applied a predetermined voltage from a plurality of connection portions (to provide signals through to sensor electrode lines 12 of figure 7 as given in paragraph 0070).
Aoyama et al. is not clear that the pixel electrode is electrically connected to the signal line. Yamamoto et al. teaches that the pixel electrode is electrically connected to the signal line (paragraph 0015 explains the connection via thin film transistors 33).
It would have been obvious to one of ordinary skill before the effective filing date to include the connections taught by Yamamoto et al. in the system of Aoyama et al. The rationale to combine would be to properly control the circuitry elements such as the individual pixels (paragraph 0015 of Yamamoto et al.).
Regarding claim 2, Aoyama et al. teaches the display device of Claim 1, wherein the first metal line is not connected to the first common electrode and the second common electrode (figure 7 shows that the lines are not connected).
	Regarding claim 3, Aoyama et al. teaches the display device of Claim 1. Aoyama et al. does not teach the device further comprising a feed line surrounding the first common electrode and the second common electrode, wherein the first metal line has a first connection portion located on one end of the first metal line and a second connection portion located on other end of the first metal line, and the first metal line is electrically connected to the feed line in the first connection portion and the second connection portion.
Yamamoto et al. teaches the device further comprising a feed line (electrode part 38 of figure 1 that is explained in paragraph 0021 to correspond to power feed wiring (bus line)) surrounding the first common electrode and the second common electrode figure 2A shows that the non-display portion 25 surrounds display portion 22 and the electrode part 38 is located in non-display portion 25 as shown in figure 1), wherein the first metal line (silicon oxide film 29 of figure 1) has a first connection portion located on one end of the first metal line and a second connection portion located on other end of the first metal line (connection points shown in figure 1 throughout film), and the first metal line is electrically connected to the feed line (electrode part 38 of figure 1) in the first connection portion and the second connection portion (figure 1 shows the physical connection of the elements based on placement shown).
It would have been obvious to one of ordinary skill before the effective filing date to include the arrangements taught by Yamamoto et al. in the system of Aoyama et al. The rationale to combine would be to avoid causing degradation in image quality due to insufficient desired brightness obtained at the pixel (paragraph 0004 of Yamamoto et al.).
Regarding claim 4, Aoyama et al. teaches the display device of Claim 3, further comprising a second metal line (right conductive film 207b of figure 7), wherein the second metal line and the first metal line (left conductive film 207b of figure 7) are arranged in the first direction (direction perpendicular to figure 7), and the first common electrode overlaps the second metal line (shown in figure 7) and is electrically connected to the second metal line (paragraph 0070 explains that “the conductive film 207b is electrically connected to the common electrode 17 via the through hole 18”).
Regarding claim 5, Yamamoto et al. teaches further the display device of Claim 4, further comprising a third metal line (figure 1 shows silicon oxide film 29 to extend in non-display region 25 that is shown in figure 2A to extend as four separate regions of two each in each of the V direction and H directions), wherein the first metal line and the third metal line are arranged in the first direction (figure 2A shows two lines to extend in each of the V direction and H directions), the second common electrode overlaps the third metal line, and the third metal line crosses the feed line (figure 1 shows the overlap of the common electrode 36, silicon oxide film 29, and electrode part 38).
Regarding claim 6, Aoyama et al. teaches the display device of Claim 3, further comprising a first insulating film, a second insulating film, a third insulating film and a fourth insulating film (insulating films 201-206 of figure 7), wherein the signal line (sensor electrode lines 12 of figure 7) comprises a first conductive layer (to conduct signals) located between the first insulating film (fifth insulating film 206 of figure 7) and the second insulating film (fourth insulating film 205 of figure 7), and a second conductive layer (including data signal line 11 of figure 7) located between the second insulating film (fourth insulating film 205 of figure 7) and the third insulating film (first insulating film 202 of figure 7) and connected to the first conductive layer via a through hole (hole 18 of figure 7 shown to allow signals through) penetrating the second insulating film (shown in figure 7), the line (third insulating film 204 of figure 7) is located between the second insulating film and the third insulating film (figure 7 shows that most of the lines are between fourth insulating film 205 of figure 7 and first insulating film 202 of figure 7), overlaps the first conductive layer (shown in figure 7), and is separated from the second conductive layer (via second insulating film 203), and the first metal line (left conductive film 207b of figure 7) is located between the third insulating film (first insulating film 202 of figure 7) and the fourth insulating film (another part of fourth insulating film 205 of figure 7). Aoyama also teaches connections via a through hole penetrating the third insulating film (hole 18 of figure 7 shown to allow signals through in an insulating film, where expanding that to other insulating films would be obvious as a way to conduct signals through films).
electrode part 38 of figure 1 that is explained in paragraph 0021 to correspond to power feed wiring (bus line)) and that a metal line (silicon oxide film 29 of figure 1) is connected to the feed line  (figure 1 shows the physical connection of the elements based on placement shown to allow the electrical connection due to the lack of insulating material between them).
It would have been obvious to one of ordinary skill before the effective filing date to include the arrangements taught by Yamamoto et al. in the system of Aoyama et al. The rationale to combine would be to avoid causing degradation in image quality due to insufficient desired brightness obtained at the pixel (paragraph 0004 of Yamamoto et al.).
Regarding claim 7, Aoyama et al. teaches the display device of Claim 6, wherein the third insulating film and the fourth insulating film are organic insulating films (paragraphs 0016, 0062, 0064, 0070, and 0081 describe the use of organic insulating film as the insulating film in each embodiment).
Regarding independent claim 8, Aoyama et al. teaches a display device (described in abstract), the display device comprising: 
a first common electrode (leftmost common electrode 17 of figure 10), a second common electrode (common electrode 17 in the exact middle of figure 10) and a third common electrode (rightmost common electrode 17 of figure 10) arranged in a first direction in the display portion and separated from each other (arrangement and separation shown in figure 10); 
a first metal line (left conductive film 207b of figure 7) located between the first common electrode and the second common electrode and extending in a second direction crossing the first direction (as shown in figure 10); and
right conductive film 207b of figure 7) located between the second common electrode and the third common electrode and extending in the second direction (as shown in figure 10).
The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Aoyama et al. does not teach a display device comprising a display portion and a non-display portion surrounding the display portion, the display device comprising:
a feed line disposed in the non-display portion, wherein 
one end of the first metal line and one end of the second metal line are electrically connected to the feed line.
Yamamoto et al. teaches a display device comprising a display portion (display region 22 of figure 2A) and a non-display portion (peripheral region 25 of figure 2A) surrounding the display portion (as described in paragraph 0013), the display device comprising:
a feed line (electrode part 38 of figure 1 that is explained in paragraph 0021 to correspond to power feed wiring (bus line)) disposed in the non-display portion (figure 1 shows that electrode part 38 is in peripheral region 25), wherein 
one end of the first metal line and one end of the second metal line (different parts of silicon oxide film 29 of figure 1) are electrically connected to the feed line (figure 1 shows the physical connection of the elements based on placement shown to allow the electrical connection due to the lack of insulating material between them).
paragraph 0004 of Yamamoto et al.).
Regarding claim 9, Yamamoto et al. teaches further the display device of Claim 8, wherein other end of the first metal line and other end of the second metal line are electrically connected to the feed line  (figure 1 shows the physical connection of the elements based on placement shown to allow the electrical connection due to the lack of insulating material between them).
Regarding claim 10, Yamamoto et al. teaches further the display device of Claim 8, wherein the non-display portion comprises a first area and a second area (figure 2A shows that the peripheral region 25 can be divided into two portions in the V direction and two portions in the H direction), the display portion is located between the first area and the second area in the second direction (figure 2A shows that display area 22 is between two non-display areas in either direction), the feed line (electrode part 38 of figure 1 that is explained in paragraph 0021 to correspond to power feed wiring (bus line)) comprises a first feed portion extending in the first direction in the first area and a second feed portion extending in the first direction in the second area (figure 1 shows the line that extends in each periphery region 25 of figure 2A ), and the first metal line is electrically connected to the first feed portion and the second feed portion (figure 1 shows the physical connection of the elements based on placement shown to allow the electrical connection due to the lack of insulating material between them where figure 2A shows the extension through the different areas).
Regarding claim 11, Yamamoto et al. teaches further the display device of Claim 10, further comprising a display driver (driving circuit 39 of figure 2A) provided in the second area (shown in figure 2A) and a signal line (signal line 32 of figure 1) overlapping the first metal line (silicon oxide film 29 of figure 1), wherein the second feed portion (part of electrode part 38 of figure 1) is provided between (in peripheral region 25 as shown in figure 1, corresponding to periphery region 25 of figure 2A) the display portion (display region 22 of figures 1 and 2A) and the display driver (driving circuit 39 of figure 2A), the signal line crosses the second feed portion in the second area (shown in figure 1) and is electrically connected to the display driver (paragraph 0015 explains that “the video signal [is] input via the signal lines 32 from the driving circuit 39”).
Regarding claim 12, Yamamoto et al. teaches further the display device of Claim 10, wherein the non-display portion (peripheral region 25 of figures 1 and 2A) comprises a third area and a fourth area (figure 2A shows that the peripheral region 25 can be divided into two portions in the V direction and two portions in the H direction), the display portion is located between the third area and the fourth area in the first direction (figure 2A shows that display area 22 is between two non-display areas in either direction), the feed line (electrode part 38 of figure 1 that is explained in paragraph 0021 to correspond to power feed wiring (bus line)) comprises a third feed portion extending in the second direction in the third area and a fourth feed portion extending in the second direction in the fourth area (figure 1 shows the line that extends in each periphery region 25 of figure 2A ), and each of the third feed portion and the fourth feed portion is electrically connected to the first feed portion and the second feed portion (based on divisions of same film used throughout device).
Regarding claim 13, Aoyama et al. teaches the display device of Claim 12, further comprising a first gate driver (first part of gate driver 31 of figure 1) provided in the third area (top of figure 1), a second gate driver (second part of gate driver 31 of figure 1)  provided in the fourth area (bottom of figure 1), and a scanning line (gate lines 13 of figure 1 as given in paragraph 0051) electrically connected to at least one of the first gate driver and the second gate driver (shown in figure 1 and described in paragraph 0052), and the gate driver is in the periphery (shown in figure 1) of the display area (display panel 10 of figure 1). 
Aoyama et al. does not teach wherein the third feed portion is provided between the display portion and the first gate driver, and the fourth feed portion is provided between the display portion and the second gate driver.
Yamamoto et al. teaches wherein the third feed portion (part of electrode part 38 of figure 1) is provided between the display portion and the periphery (in peripheral region 25 as shown in figure 1, corresponding to periphery region 25 of figure 2A), and the fourth feed portion (part of electrode part 38 of figure 1) is provided between the display portion and the periphery (in peripheral region 25 as shown in figure 1, corresponding to periphery region 25 of figure 2A).
It would have been obvious to one of ordinary skill before the effective filing date to include the arrangements taught by Yamamoto et al. in the system of Aoyama et al. The rationale to combine would be to avoid causing degradation in image quality due to paragraph 0004 of Yamamoto et al.).
Regarding claim 14, Aoyama et al. teaches the display device of Claim 8, further comprising a first organic insulating film and a second organic insulating film (paragraphs 0016, 0062, 0064, 0070, and 0081 describe the use of organic insulating film as the insulating film in each embodiment), wherein the first metal line (left conductive film 207b of figure 7) and the second metal line (right conductive film 207b of figure 7) are provided on the first organic insulating film (fifth insulating film 206 of figure 7) and are directly covered with the second organic insulating film (fourth insulating film 205 of figure 7), and the first common electrode (right common electrode 17 of figure 7) and the second common electrode (left common electrode 17 of figure 7) are provided on the second organic insulating film (shown in figure 7).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches the details of the layout as claimed in each of claim 15 including the circuitry element or the use of organic and inorganic insulating films in the arrangement of the circuitry of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627